Citation Nr: 1234772	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for right hip disability, claimed as secondary to service-connected chronic lumbar strain with muscle spasms and L5-S1 fusion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to December 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO, inter alia, denied service connection for right gluteal strain, claimed as right hip condition, secondary to chronic lumbar strain with muscle spasms and L5-S1 fusion; left foot condition, secondary to chronic lumbar strain with muscle spasms and L5-S1 fusion; a left wrist condition; a right wrist condition; a right shoulder condition; and a left shoulder condition.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008. 

In May 2008, the Veteran participated in an informal conference with a Decision Review Officer (DRO) at the RO; a report of that conference is of record. 

In a May 2008 written statement, the Veteran indicated that he wished to withdraw from appeal his claims for service connection for bilateral hearing loss and tinnitus, for which he had initiated an appeal in his February 2007 NOD.  Hence, these matters are no longer before the Board. 

In June 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2011, the Board denied the Veteran's claim for service connection for a left shoulder disability, but remanded the remaining claims for service connection for right hip, left foot, right wrist, left wrist, and right shoulder disabilities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, in a May 2012 rating action, the RO/AMC granted service connection for right acromioclavicular joint strain (claimed as right shoulder disability), left foot tendonitis, left wrist strain and right wrist sprain (representing a full grant of the benefit sought with respect to these claims).  The RO/AMC continued to deny the claim for right hip disability (as reflected in a May 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  

The Board has recharacterized the remaining claim on appeal consistent with the record and what the RO has actually adjudicated.

As a final preliminary matter, as was also noted in the Board's January 2011 decision, in an August 2010 written statement, the Veteran's representative contended that the Veteran has disabilities of the bilateral knees that newly submitted evidence showed are related to his service-connected lumbar spine disability.  The Board again notes that, in the March 2006 rating decision, the RO granted service connection for a right knee strain and denied service connection for a left knee strain.  The Veteran did not initiate an appeal with regard to this denied claim.  Therefore, the Board is interpreting the August 2010 statement as a request to reopen the previously denied claim for service connection for a left knee disability.  It does not appear that the request to reopen the claim for service connection for a left knee disability has yet been addressed by the RO. As such, this matter is not properly before the Board, and is again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim remaining on appeal has been accomplished. 

2.  Although the Veteran has asserted experiencing pain in the area around his right hip (which he believes is associated with a right hip disability), competent, probative evidence indicates that the symptoms are actually associated with his already service-connected lumbar spine disability, and that he does not have a distinct right hip disability.

CONCLUSION OF LAW

The criteria for service connection for right hip disability, claimed as secondary to service-connected chronic lumbar strain with muscle spasms and L5-S1 fusion, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an August 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, including on a secondary basis, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2006 RO rating decision reflects the initial adjudication of this claim after issuance of the August 2005 letter.  

Post rating, February 2011 and May 2011 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is awarded), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of these letters, and opportunity for the Veteran to respond, the May 2012 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of three VA examinations.  Also of record and considered in connection with the appeal is the transcript of the June 2010 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(a) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448  (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).

The Veteran contends that he is entitled to service connection for a right hip disability, which he contends is related to his already service-connected lumbar spine disability.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that this claim must be denied on the basis of no current disability.

On September 2005 VA examination, the Veteran reported that, while his back disability does not produce radiating pain, if he bends or lifts or carries, he gets hip pain, knee pain and foot pain on the right.  The examiner pointed out that when describing the hip pain, the Veteran was "reporting his glute as the area of pain and he reports no groin pain at all."  He reported no swelling in his hips and the examiner observed that the pain in his hips seems to be associated with back pain.  Physical examination revealed that he could flex his hips to 100 degrees, and that he could externally rotate 40 degrees and internally rotate 20 degrees, limited by back pain.  X-ray examination was normal, and the examiner noted a diagnosis of gluteal strain in the hip.

On June 2008 VA examination, the Veteran reported continued pain in the right posterior hip.  The examiner noted that it is actually radiating pain from the lower back area around the lateral side of his hip and into the groin area.  On physical examination, the examiner also noted numbness in the area just superior to the anterior iliac spine.  He had active and passive motion of 0 to 95 degrees of flexion, 25 degrees of internal and external rotation, and 30 degrees of abduction, limited by pain.  The examiner noted a diagnosis of right hip pain, which was noted as radicular symptoms from the Veteran's low back.  The examiner noted that the Veteran would be sent for nerve conduction studies to check for true radiculopathy.  Following June 2008 studies, which were normal, the examiner submitted an addendum noting that the Veteran did not have radiculopathy.

Review of the VA outpatient treatment record reveals that in September 2009, the Veteran received treatment from his primary care physician with a notation of chronic back pain.  Several other issues were noted as associated with the chronic back pain, to include bilateral knee pain, neck pain and shoulder pain.  There was no mention at this time of any right hip pain or other symptoms related to the right hip.  

Pursuant to the Board's remand, in March 2011, the Veteran underwent further VA examination.  At that time, the VA examiner was asked to determine the nature of any current right hip disability, as well as the cause if a disability was diagnosed.  The examination report reflects that the examiner accurately summarized the Veteran's medical history, to include the earlier notation of a right gluteal strain.  The examiner went on to state that "it is clear by reviewing his chart and talking to him today that he does not have an isolated right hip condition."  Although the Veteran was noted to use the term "hip," the problem was noted as consistently reported to be pain along the lumbosacral spine gluteal region.  The examiner is pain was noted as consistent with his already service-connected lumbar spine disability, and was clarified as not a separate, isolated, ratable condition.  Physical examination revealed no major problem with the right hip joint, and that the pain reported was tenderness over the right SI joint region and gluteal region across the lumbosacral spine.  His right hip range of motion was noted as guarded due to the lumbosacral spine pain, but not due to any pain inside the hip joint itself.  The examiner concluded by stating that the Veteran has no isolated diagnosis of a right hip problem, and that his complaints of right hip pain are really his right low back region.  "The previously diagnosed gluteal strain was a mis-nomer.  Part of his service connected back condition includes strain across the muscles of the lumbosacral spine.  This includes the gluteal muscle." 

Given the evidence cited above, the Board finds that competent, probative evidence simply does not support a finding that the Veteran has, or ever has had, a disability of the right hip.  The Veteran has consistently reported pain in the area of the right hip, which is certainly competent to do.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, the March 2011 VA examiner determined not only that the symptoms that were reported in the right hip area were actually in the gluteal area (consistent with other evidence of record), but that these symptoms are manifestations of the already service-connected lumbar spine disability, and do not represent a distinct right hip disability.  

The Board accepts the findings and opinion expressed by the March 2011 VA examiner as probative of the current disability question, based as they were on examination of the Veteran, and full consideration of his documented medical history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.   The March 2011 examiner's findings and opinion are also consistent with the other evidence of record.  Other than the single, unexplained notation of "right gluteus strain"-which the March 2011 examiner clearly considered, and deemed in error-there has been no diagnosed right hip disability on any other physical examination, and x-rays have revealed no right hip pathology.  

Significantly, the March 2011 examiner's opinion is the only competent, probative opinion of record to squarely address the current disability question, and neither the Veteran nor his representative has presented or identified any competent, probative evidence or opinion to the contrary-i.e., one that actually supports the claim. 

Furthermore, to whatever extent the Veteran and/or his representative attempt to support this claim on the basis of lay assertions, alone, such attempt must fail. As indicated above, a layperson generally is competent to report on matters observed or within his or her personal knowledge.  Layno, 6 Vet. App. 465, 470 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However the claim under consideration turns, fundamentally, on the matter of whether the Veteran has the disability for which service connection is sought, and, if so, whether there exists a medical relationship between such current disability and service.  Diagnosis and etiology of disabilities not capable of being established on the basis of lay observation, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on any medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, the competent, probative evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  Consequently, the claim for service connection for right hip disability must be denied because the first essential criterion for service connection-evidence of a current disability-has not been met.  

In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for right hip disability, claimed as secondary to service-connected chronic lumbar strain with muscle spasms and L5-S1 fusion, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


